MORROW, Presiding Judge.
The conviction is for robbery; penalty assessed at confinement in the penitentiary for twenty-five years.
A plea of not guilty was entered.
The evidence heard on the trial is not before this court. No irregularity in the proceedings has been perceived or pointed out in the record which would warrant a reversal of the judgment.
The sentence is not properly worded. It should read that “the said Sonny Lamb, alias Carl Taylor, be confined in the State Penitentiary of the State of Texas for an indeterminate period of not less than five nor more than twenty-five years.” The sentence is therefore reformed to embrace the language quoted.
As reformed, the judgment is affirmed.